           Case 1:19-cr-00291-LAP Document 280
                                           268 Filed 08/16/21
                                                     08/13/21 Page 1 of 1




                    PELUSO & TOUGER LLP
                                       70 Lafayette Street - 2nd Floor
                                       New York, New York 10013
                                           Phone: 212.285.2299
                                            Fax: 212.513.1989
  August 13, 2021

  Honorable Loretta A. Preska
  United States District Court Judge
  Southern District of New York
  500 Pearl Street
  New York, NY 10013

         Re: United States v. Adelekan
             1:19-cr-00291-LAP

  Your Honor:

         Based on the Court’s order, I most respectfully request that my client, Albert Lucas, be

  excused from appearing and that I be allowed to appear telephonically in the above-captioned

  case. Thank you for the Court’s consideration.


                                                                    Respectfully submitted,
                                                                   r
                                                                              i'
                                                                    David Touger




Counsel's request to waive Defendant's
appearance is granted. Counsel may appear by
telephone for the conference using the
following teleconference information:
877-402-9753, Code: 6545179. SO ORDERED.

                                                       8/16/2021
